Appeal from an order of the Supreme Court, Allegany County (Thomas R Brown, A.J.), dated July 31, 2015. The order, insofar as appealed from, granted the motion of defendants The University of Rochester and Barbara J. Kircher, M.D., for summary judgment dismissing the amended complaint against them.
It is hereby ordered that the order so appealed from is unanimously affirmed for reasons stated in the decision at Supreme Court (2015 NY Slip Op 52020 [U] [Sup Ct, Allegany County 2015]).
Present—Centra, J.P., Peradotto, Lindley, NeMoyer and Scudder, JJ.